Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 1/24/2022. 
The following is the status of claims: 
Claims 1, 3, 4, 9, 11, 12, 16, 18, and 19 have been amended. 
Thus, claims 1-21 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 1/24/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-21 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 16, the claimed features in
independent claim 1 (and substantially similar independent claim 9 and claim 16):

“a method, implemented on a machine having at least one
processor, storage, and a communication platform capable of connecting to a network for
personalized content recommendation, the method comprising:

constructing, by a content blending engine, a webpage for a user having a plurality of

generating, by the content blending engine, via machine learning based on training data
associated with the user, a model for estimating user satisfaction;

for each of the plurality of slots, by the content blending engine,

accessing a plurality of content items in a plurality of types of content,
for each of the plurality of types of content,
predicting, based on the model, a personalized score for each content item
in the type of content, wherein the personalized score represents an estimated level of user
satisfaction with the content item when the content item is recommended to the user and
selecting a recommended content item of the type of content based on
personalized scores of the content items of the type,

selecting an overall recommended content item from the recommended content
items of the plurality of types of content based on criteria associated with the personalized scores of the recommended content items performing validation of the selected overall recommended content item based on a rule indicating whether a type of content of the selected overall recommended content item is allowed to be displayed at the slot, and

allocating, based on a successful validation, the overall recommended content
item to the slot; and
providing, by the content blending engine, the webpage with the plurality of slots
allocated with content items to the user.”;

in conjunction with other elements of the independent claims are not suggested,

claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Liu et al., US Pub. No. 2021/0097374, teaches disclosed embodiments provide a system for processing a search query. During operation, the system generates, based on one or more embedding layers in a machine learning model, input embeddings of the search query from a user of an online system. Next, the system applies one or more convolution layers in the machine learning model to the input embeddings to generate convolutional output from combinations of the input embeddings. The system then processes the convolutional output using one or more prediction layers in the machine learning model to produce a set of intent scores representing predicted likelihoods of a set of search intentions in the search query. Finally, the system performs a search of one or more verticals in the online system based on the search query and the set of intent scores;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 12/12/2019, with particular attention to paragraphs 0037-0042; and the examiner also found figures 2 and 3 helpful in understanding how the method operates as well.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.